Per Curiam,
We find no error in this record. The learned court was *168clearly right in refusing to sustain defendant’s objection to the offer of evidence recited in the first specification, and- also in refusing to affirm the point, for charge, quoted in the second. The two remaining specifications must also be overruled. The testimony properly before the jury was quite sufficient to require submission of the case to them; and that was fairly and impartially done in a charge that is fully adequate and free from substantial error.
Judgment affirmed.